Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "retrieving public-facing language associated with the first user”.  There is insufficient antecedent basis for this limitation in the claim. The “first user “, is not introduced before. It is unclear if this limitation of the claim is intended to refer to “the user” on line 3 of claim 1. However, the “user” differs from the “first user”. It is suggested to change the “first user” to the “user” if the “user” and the “first user” are intended to be the same user, or to change “the first user” to “a first user” if the “user” and the “first user” are intended to be different users.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, (US-PGPUB 2017/0177623) in view of Baker (US Patent 9,317,531); and further in view of Mishra et al (US Patent 9,972,309); and further in view of Weiner, (US-PGPUB 2014/0039893)

In regards to claim 1, Chen et al discloses a method, comprising: 
accessing visual media, (405 in Fig. 4, and Para 0035, a social media post is 
received at 405, [which enables accessing the social media]); 
analyzing information associated with the visual media to identify a context of the visual media, (415 in Fig. 4, and Para 0036, collecting the reference data which could be used to identify activities associated with the social media post, “e.g., location category”, Para 0039, discloses that the content of the social media post may be analyzed to determine a location, [i.e., context of the visual media], where the social media post was authored or captured, using for example, one or more of text recognition, voice recognition, object recognition, or any other recognition techniques);  
providing the context to the personalized language model; and generating a caption for the visual media using the personalized language model and the context, (steps 410, 415, 420, 425, and Paragraphs 0040-0042, setting parameters of a language model to be used for caption generation based on inferred topics based on implicitly on social media that is determined to be associated with location information on step 420, [i.e., the location information corresponds to the context]. Further, step 430 in Fig. 4, and Para 0046, discloses the generating a caption based on the reference data relevant to determining common activities occurring at a location category and the inferred topics using the identified language model, [i.e., generating a caption for the visual media using the personalized language model and the context, based on the provided reference data or the context of the visual media to the language model]).
Chen et al does not expressly disclose receiving a request to generate a 
personalized language model configured to reflect a personal narrative style of the user; retrieving public-facing language associated with the first user; using the public-facing language to build the personalized language model, the personalized language model reflecting a vocabulary, a sentence or phrase structure, and a sentence construction specific to the user; and that the caption for the visual media is generated in the user's personal narrative style.
images, such that the generated autocaption sentences provide a narrative to the set. That is the generated autocaption sentences are generated in user’s narrative style, (see at least: Abstract, and col. 10, lines 3-41, and Fig. 3).
Chen and Baker are combinable because they are both concerned with visual media description. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chen, to use the set of sentence generation module 328, as though by Baker, in order to produce a sentence caption, (Baker, col. 1, lines 40-41).
The combine teaching Chen and Baker as whole does not expressly disclose 
receiving a request to generate a personalized language model configured to reflect a personal narrative style of the user; retrieving public-facing language associated with the first user; using the public-facing language to build the personalized language model, the personalized language model reflecting a vocabulary, a sentence or phrase structure, and a sentence construction specific to the user.
Mishra et al discloses retrieving public-facing language associated with the first 
user; and using the public-facing language to build the personalized language model, the personalized language model reflecting a vocabulary, a sentence or phrase structure, (see at least: Fig. 3, and col. 10, lines 11-42, the quotations can be retrieved from resources such as social media 306, novels 308 and literary narratives, television scripts 310, blogs 312, and articles 314, such as newspaper and other websites. The quotations sought for can be specific to a demographic or demographics of a user, retrieving public-facing language associated with the first user]. Further, the server 302, such as the system 206 of FIG. 2, builds a personalized natural language generation model by searching for quotations across a network or database such as the Internet 304, [i.e., using the public-facing language to build the personalized language model]. Furthermore, and based on the stylistic analysis 326, the personality independent quotation lattice 324 is used to create a personalized natural language generation model which can provide the user synthetic speech and/or text in a personalized manner, [i.e., generating a personalized language model configured to reflect a personal narrative style of the user]). Mishra et al further discloses in col. 1, lines 63-67, that the personalized natural language generation model can provide vocabulary specific to the user's profession, location, place of education, place of birth, ethnicity, socio-economic class, or other demographic data, corresponding to the identified user, [i.e., the personalized language model implicitly reflects a vocabulary specific to the user]. Mishra et al further discloses in col. 5, lines 25-33, that the system producing the personalized natural language generation model can count: periods, commas, semicolons, exclamation marks, 1st person singular pronouns, 1st person plural pronouns, combined 1st person singular and plural pronouns, negative particles, numbers, prepositions, pronouns, question marks, words longer than six letters, total quotes, 2nd person singular pronouns, positive words, negative words, nouns, verbs, adjectives, and/or adverbs, [i.e., the personalized language model implicitly reflects a sentence or phrase structure]. Furthermore, Mishra et al discloses in col. 6, lines 14-23, performing a syntactic analysis, which can use automatic the personalized language model, implicitly reflect a sentence construction specific to the user based on using style and vocabulary for different users]).
Chen and Baker and Mishra et al are combinable because they are all concerned with visual media description. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chen and Baker, to use the server for searching quotations across a network or database such as the Internet , as though by Mishra et al, in order to build a personalized natural language generation model, (Mishra, col. 10, lines 17-19). 
The combine teaching Chen, Baker, and Mishra as whole does not expressly disclose receiving a request to generate a personalized language model.
However, Weiner discloses receiving a request to generate a personalized language model, (see Fig. 5, and Par. 0050, receiving a request by the user to access the multi-use service. In step 504, the multi-user service can receive voice information from the identified user. The voice information can correspond to an utterance made by the user and captured via a voice user interface. In step 506, a personalized language model can be retrieved for the identified user, [i.e., implicitly receiving a request to 
Chen, Baker, Mishra et al, and Weiner are combinable because they are all concerned with visual media description. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chen, Baker, and Mishra et al, to use the voice information from the identified user form the multi-user service, as though by Weiner, in order to retrieve the personalized language model for the identified user, (Weiner, Par. 0050)

In regards to claim 2, the combine teaching Chen, Baker, Mishra et al, and Weiner as whole discloses the limitations of claim 1.
Furthermore, Mishra et al discloses wherein the request to generate the personalized language model includes representative target language, and the representative target language is used to supplement the retrieved public facing language, (Mishra et al, see at least: Fig. 3, and col. 10, lines 16-42, building a personalized natural language generation model by searching for quotations across a network or database such as the Internet 304. The quotations can be retrieved from resources such as social media 306, novels 308 and literary narratives, television scripts 310, blogs 312, and articles 314, such as newspaper and other websites, [i.e., retrieving public facing language]. Further, the personality independent quotation lattice 324 is used to create a personalized natural language generation model which can provide the user synthetic speech and/or text in a personalized manner, [i.e., 

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer-readable medium storing instructions that, when executed, cause a processor to”. However, Chen discloses the “non-transitory computer-readable medium storing instructions”, (Chen, see at least: Par. 0076, Computing device 705 can use and/or communicate using computer-usable or computer-readable media).

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 2. As such, claim 9 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “an apparatus comprising: a hardware processor; and a non-transitory computer-readable medium storing instructions that, when executed, cause the processor to”. However, Chen et al discloses the “an apparatus comprising: a hardware processor; and a non-transitory computer-readable medium storing instructions that, when executed, cause the processor to”, (see at least: Par. 0007, “server apparatus”).

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 2. As such, claim 16 is in rejected for at least similar rational.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Baker, Mishra et al, and Weiner, as applied to claim 1 above; and further in view of Bostick et al, (US-PGPUB 2018/0137604)

In regards to claim 6, the combine teaching Chen, Baker, Mishra et al, and Weiner as whole discloses the limitations of claim 1.
Furthermore, Chen discloses wherein the public-facing language includes captions and one or more other items, (Par. 0019, at least one device 135 may also analyze the social media posts 140 by the user 150  to detect location categories (and/or business categories) and caption content associated with the social media post 140, [i.e., the public-facing language includes captions and one or more other items]); and building the personalized language model comprises the captions, (steps 410, 415, 420, 425, and Paragraphs 0040-0042, setting parameters of a language model to be used for caption generation based on inferred topics, [i.e., the personalized language model implicitly comprises the captions).
The combine teaching Chen, Baker, Mishra et al, and Weiner as whole does not expressly disclose weighting the captions more heavily than the one or more other items.
However, Bostick et al discloses weighting the captions more heavily than the one or more other items, (see at least: Fig. 4, and Par. 0056, the relationship to the viewing user may have a weighting of 2.0×, the relevance to the viewing user may have the relevance to the caption may have a weighting of 1.7×, the sentiment of the viewing user to similar photographs may have a weighting of 1.0×, and the sentiment of aggregate social network users may have a weighting of 0.6×, [i.e.,  weighting the captions more heavily than the one or more other items, “relevance to the viewing user, the sentiment of the viewing user to similar photographs, and the sentiment of aggregate social network users”]).
Chen, Baker, Mishra et al, Weiner, and Bostick are combinable because they are all concerned with visual media description. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chen, Baker, Mishra et al, and Weiner, to use focus module 123, as though by Bostick, in order to assign weightings to the captions higher comparing to the least one or more of the relevance to the viewing user, the sentiment of the viewing user to similar photographs, and the sentiment of aggregate social network users, (Bostick, Par. 0054).

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 6. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 6. As such, claim 20 is in rejected for at least similar rational.




Allowable Subject Matter
Claims 3-5, 7, 10-12, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein some of the public-facing language is machine-generated language, 
and the machine-generated language is excluded from use when building the personalized language model”.

The relevant prior art of record, Mishra et al (US Patent 9,972,309), discloses retrieving public-facing language associated with the first user; and using the public-facing language to build the personalized language model, and the personalized language model reflecting a vocabulary, a sentence or phrase structure, (see at least: Fig. 3, and col. 10, lines 11-42, the quotations can be retrieved from resources such as social media 306, novels 308 and literary narratives, television scripts 310, blogs 312, and articles 314, such as newspaper and other websites. The quotations sought for can be specific to a demographic or demographics of a user, be defined by a specific language or accent, age, geography, education level, socio-economic status, or use other characteristics of the user, [i.e., retrieving public-facing language associated with the first user]. Further, the server 302, such as the system 206 of FIG. 2, builds a personalized quotations across a network or database such as the Internet 304, [i.e., using the public-facing language to build the personalized language model]). However, while disclosing the retrieving public-facing language associated with the user; and using the public-facing language to build the personalized language model; Mishra et al fails to teach or suggest, either alone or in combination with the other cited references, wherein some of the public-facing language is machine-generated language, and the machine-generated language is excluded from use when building the personalized language model.

With respect to claim 4, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining through extrinsic evidence that the user approves of the machine-
generated language; and including the machine-generated language when building the personalized language model”.

The relevant prior art of record, Mishra et al (US Patent 9,972,309), discloses using the public-facing language to build the personalized language model, such that the personalized language model reflects vocabulary, a sentence or phrase structure, (see at least: Fig. 3, and col. 10, lines 11-42, the server 302, such as the system 206 of FIG. 2, builds a personalized natural language generation model by searching for quotations across a network or database such as the Internet 304, [i.e., using the public-facing language to build the personalized language model]); but fails to teach or suggest, either 

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining that the retrieved public-facing language is insufficient to build the
personalized language model; identifying one or more associated users that are connected to the user in a social networking graph; and supplementing the retrieved public-facing language with public-facing language of the one or more associated users”.

The relevant prior art of record, Mishra et al (US Patent 9,972,309), discloses retrieving public-facing language associated with the first user; and using the public-facing language to build the personalized language model, and the personalized language model reflecting a vocabulary, a sentence or phrase structure, (see at least: Fig. 3, and col. 10, lines 11-42, the quotations can be retrieved from resources such as social media 306, novels 308 and literary narratives, television scripts 310, blogs 312, and articles 314, such as newspaper and other websites. The quotations sought for can be specific to a demographic or demographics of a user, be defined by a specific language or accent, age, geography, education level, socio-economic status, or use other characteristics of the user, [i.e., retrieving public-facing language associated with the first user]. Further, the server 302, such as the system 206 of FIG. 2, builds a personalized quotations across a network or database such as the Internet 304, [i.e., using the public-facing language to build the personalized language model]). However, while disclosing the retrieving public-facing language associated with the user; and using the public-facing language to build the personalized language model; Mishra et al fails to teach or suggest, either alone or in combination with the other cited references, determining that the retrieved public-facing language is insufficient to build the personalized language model; identifying one or more associated users that are connected to the user in a social networking graph; and supplementing the retrieved public-facing language with public-facing language of the one or more associated users, (as combined with the other claimed limitations).

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“assigning a confidence score to the test caption based on one or more of whether the caption makes grammatical sense, whether the personalized language model was able to find suitable user-specific vocabulary, or whether the personalized language model was able to identify a suitable user-specific sentence structure; comparing the confidence score to a predetermined threshold; and when the confidence score does not exceed the predetermined threshold, retrieving supplemental public-facing language to train the personalized language model”.

language model, [i.e., the reference data or the context of the visual media is provided to the language model, which said language model is used for generating the caption for the visual media]); but fails to teach or suggest, either alone or in combination with the other cited references, assigning a confidence score to the test caption based on one or more of whether the caption makes grammatical sense, whether the personalized language model was able to find suitable user-specific vocabulary, or whether the personalized language model was able to identify a suitable user-specific sentence structure, (as combined with the other claimed limitations).

A further prior art of record, Bostick et al (US-PGPUB 2018/0137604), discloses assigning a confidence score to the test caption to determine the single focus for the uploaded photograph, (see at least: Fig. 4, and Par. 0056, the relationship to the viewing user may have a weighting of 2.0×, the relevance to the viewing user may have a weighting of 1.5×, the relevance to the caption may have a weighting of 1.7×, the sentiment of the viewing user to similar photographs may have a weighting of 1.0×, and the sentiment of aggregate social network users may have a weighting of 0.6×); but fails  assigning a confidence score to the test caption based on one or more of whether the caption makes grammatical sense, whether the personalized language model was able to find suitable user-specific vocabulary, or whether the personalized language model was able to identify a suitable user-specific sentence structure, (as combined with the other claimed limitations).

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 3. As such, claim 10 is in condition for allowance, for at least similar reasons

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 4. As such, claim 11 is in condition for allowance, for at least similar reasons

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 5. As such, claim 12 is in condition for allowance, for at least similar reasons

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 7. As such, claim 14 is in condition for allowance, for at least similar reasons

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 3. As such, claim 17 is in condition for allowance, for at least similar reasons

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 4. As such, claim 18 is in condition for allowance, for at least similar reasons

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 5. As such, claim 19 is in condition for allowance, for at least similar reasons

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/09/2022